      Case 1:20-cv-24987-JEM Document 4 Entered on FLSD Docket 12/08/2020 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


 OMKAR SINGH, as Personal Representative of the                        )
 Estates of PRATAP SINGH and MAYUARI SINGH,                            )
                   Deceased,                                           )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )                         20cv24987
                                v.                                            Civil Action No.
                                                                       )
          ROYAL CARIBBEAN CRUISES LTD.,                                )
        ID TOURS NEW ZEALAND LIMITED, and                              )
            WHITE ISLAND TOURS LIMITED,                                )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ID TOURS NEW ZEALAND LIMITED
                                           OFFICE: Level 11, 55 Shortland Street, Auckland 1010, New Zealand
                                           POSTAL: PO Box 106-279, Auckland 1143, New Zealand

                                           Clerk's International Service in accordance with Federal Rule of Civil Procedure 4
                                           and/or 28 U.S.C. § 1608(a)(3) or (b)(3)(B)


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael Winkleman, Esq.
                                           Lipcon, Margulies, Alsina & Winkleman, P.A.
                                           One Biscayne Tower, Suite 1776
                                           2 S. Biscayne Boulevard
                                           Miami, Florida 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:         Dec 8, 2020
                                                                                            Signature of Clerk or s/ MaryClerk
                                                                                                                  Deputy  Etienne
      Case 1:20-cv-24987-JEM Document 4 Entered on FLSD Docket 12/08/2020 Page 2 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


 OMKAR SINGH, as Personal Representative of the                        )
 Estates of PRATAP SINGH and MAYUARI SINGH,                            )
                   Deceased,                                           )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No. 20cv24987
                                                                       )
          ROYAL CARIBBEAN CRUISES LTD.,                                )
        ID TOURS NEW ZEALAND LIMITED, and                              )
            WHITE ISLAND TOURS LIMITED,                                )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ID TOURS NEW ZEALAND LIMITED
                                           OFFICE: Level 11, 55 Shortland Street, Auckland 1010, New Zealand
                                           POSTAL: PO Box 106-279, Auckland 1143, New Zealand

                                           By serving the FLORIDA SECRETARY OF STATE
                                           as statutory agent pursuant to Florida Statute 48.181 and related statutes


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael Winkleman, Esq.
                                           Lipcon, Margulies, Alsina & Winkleman, P.A.
                                           One Biscayne Tower, Suite 1776
                                           2 S. Biscayne Boulevard
                                           Miami, Florida 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:     Dec 8, 2020
                                                                                            Signature of Clerk or Deputy Clerk
                                                                                                                s/ Mary Etienne
      Case 1:20-cv-24987-JEM Document 4 Entered on FLSD Docket 12/08/2020 Page 3 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


 OMKAR SINGH, as Personal Representative of the                        )
 Estates of PRATAP SINGH and MAYUARI SINGH,                            )
                   Deceased,                                           )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No. 20cv24987
                                                                       )
          ROYAL CARIBBEAN CRUISES LTD.,                                )
        ID TOURS NEW ZEALAND LIMITED, and                              )
            WHITE ISLAND TOURS LIMITED,                                )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) WHITE ISLAND TOURS LIMITED
                                           10 Louvain Street
                                           Whakatane 3120
                                           New Zealand

                                           Clerk's International Service in accordance with Federal Rule of Civil Procedure 4
                                           and/or 28 U.S.C. § 1608(a)(3) or (b)(3)(B)

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael Winkleman, Esq.
                                           Lipcon, Margulies, Alsina & Winkleman, P.A.
                                           One Biscayne Tower, Suite 1776
                                           2 S. Biscayne Boulevard
                                           Miami, Florida 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:       Dec 8, 2020
                                                                                            Signature of Clerk or Deputy Clerk

                                                                                                                s/ Mary Etienne
      Case 1:20-cv-24987-JEM Document 4 Entered on FLSD Docket 12/08/2020 Page 4 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


 OMKAR SINGH, as Personal Representative of the                        )
 Estates of PRATAP SINGH and MAYUARI SINGH,                            )
                   Deceased,                                           )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.
                                                                       )
                                                                              Civil Action No.    20cv24987
          ROYAL CARIBBEAN CRUISES LTD.,                                )
        ID TOURS NEW ZEALAND LIMITED, and                              )
            WHITE ISLAND TOURS LIMITED,                                )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) WHITE ISLAND TOURS LIMITED
                                           10 Louvain Street
                                           Whakatane 3120
                                           New Zealand

                                           By serving the FLORIDA SECRETARY OF STATE
                                           as statutory agent pursuant to Florida Statute 48.181 and related statutes

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael Winkleman, Esq.
                                           Lipcon, Margulies, Alsina & Winkleman, P.A.
                                           One Biscayne Tower, Suite 1776
                                           2 S. Biscayne Boulevard
                                           Miami, Florida 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT

             Dec 8, 2020
Date:
                                                                                            Signature of Clerk or Deputy Clerk
                                                                                                                s/ Mary Etienne
